DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 contains the trademark/trade name Hypermer 2296.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, it is unclear what the trademark/trade name is used to identify or describe and accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (CN 108992830) in view of Marimpillai et al (US Patent Application 2017/0304665).
Regarding claims 1-8, 11, 18-19, Niu teaches a hydrogel fire extinguishing agent (Paragraph 6) comprising a thickening agent and a water absorbent resin and water (which satisfies claimed non-biopolymeric thickening agents swells at a faster rate when mixed with water than the biopolymeric thickening agent and inherently teaches a hydrogel that is capable of absorbing at least 20 times its own weight of water) (Paragraphs 9-10).  Niu et al further teaches 5-30wt% of thickener and the remainder water absorbent resin (Paragraph 18).  Niu et al further teaches a preferable 90:10 ratio of water absorbing resin:thickener (Paragraph 18).  Niu et al further teaches the thickener includes cyclodextrin, sodium alginate, starch, carboxymethyl starch, sodium carboxymethyl cellulose, hydroxyethyl cellulose and guar gum (Paragraph 19).  Niu et al further teaches water absorbent resins including polyacrylate and polyacrylamide superabsorbent resins (which satisfies claimed non-biopolymeric thickening agents swells at a faster rate when mixed with water than the biopolymeric thickening agent) (Paragraphs 20-21).  Niu et al further teaches adding 10 times the mass of water to the mixture (Paragraph 24).  However, Niu et al fails to specifically disclose a class B fire, an additive and the hydrogel is pH-sensitive.
In the same field of endeavor, Mariampillai et al teaches a fire suppressing hydrogel comprising a thickening agent and liquid medium (Abstract).  Mariampillai et al further teaches hydrogels made from thickening agents including polymers, starch, guar gum and sodium alginate (Paragraphs 61-62).  Mariampillai et al further teaches the hydrogels are suitable for fighting class B fires (Paragraph 73).  Mariampillai et al teaches additives can be incorporated as required for particular use, such as to affect the viscosity and/or stability; including suspending agents, surfactants, pH modifiers, emulsifies and clays (Paragraph 66, 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided applying the hydrogel composition to a class B fire in Niu et al in view of Mariampillai et al in order to extinguish a class B fire as Mariampillai et al teaches hydrogel compositions produced from polymers, starch, guar gum and sodium alginate are suitable for fighting class B fires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an additive in Niu et al in view of Mariampillai et al as required for particular use, such as to affect the viscosity and/or stability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the hydrogel to be pH-sensitive as it well known in the art that hydrogels are pH sensitive.  Furthermore, the hydrogel in Niu et al is made of the same components as the instantly invention, hence, the same pH sensitivity is expected.

Claims 9-10, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (CN 108992830) in view of Mariampillai et al (US Patent Application 2017/0304665) as applied to claims 1-8, 11, 18-19 above, and in further view of Kern et al (US Patent Application 2014/0034864).
Regarding claims 9-10, 13, 20, Niu et al and Mariampillai et al disclose the invention substantially as claimed.  Niu et al and Mariampillai et al teach the features above.  However, Niu et al and Mariampillai et al fail to specifically disclose an acrylamide and acrylic acid copolymer as the water absorbent resin that is crosslinked and neutralized.
In the same field of endeavor, Kern et al teaches a fire extinguishing composition (Abstract) comprising a swellable polymer that is preferably an acrylic acid acrylamide copolymer crosslinked with urea and neutralized (which satisfies producing carbon dioxide upon exposure to heat) (Paragraphs 38, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the acrylic acid acrylamide copolymer in Kern et al into Niu et al and Mariampillai et al in order to provide a water absorbent resin with swelling properties to extinguish the fire.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297.  See MPEP 2144.07.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (CN 108992830) in view of Mariampillai et al (US Patent Application 2017/0304665) as applied to claims 1-8, 11, 18-19 above, and in further view of Stewart et al (US Patent 5,833,874) and Tarpley Jr et al (US Patent 4,652,383).
Regarding claim 15, Niu et al and Mariampillai et al disclose the invention substantially as claimed.  Niu et al and Mariampillai et al teach the features above.  Mariampillai et al further teaches vegetable oils (Paragraph 63).  However, Niu et al and Mariampillai et al fail to specifically disclose sorbitan monooleate and fumed silica.
In the same field of endeavor, Stewart teaches a fire extinguishing composition in the form of a gel comprising ionic surfactant included to assist in stabilization of the gel composition including sorbitan monooleate (Abstract, Col. 5, Lines 9-15).
In the same field of endeavor, Tarpley Jr et al teaches a gelling concentrate used for extinguishing fires comprising gelling adjuvants such as fume silica (Abstract, Col. 3, Lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided sorbitan monooleate in Niu et al and Mariampillai et al in order to assist in the stabilization of the gel composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided fumed silica in Niu et al and Mariampillai et al in order to provide a gelling adjuvant.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (CN 108992830) in view of Mariampillai et al (US Patent Application 2017/0304665) as applied to claims 1-8, 11, 18-19 above, and in further view of Sortwell (US Patent Application 2009/0069496).
Regarding claim 12, Niu et al and Mariampillai et al disclose the invention substantially as claimed.  Niu et al and Mariampillai et al teach the features above.  However, Niu et al and Mariampillai et al fail to specifically disclose an acrylate, acrylamide, AMPS terpolymer.
In the same field of endeavor, Sortwell teaches a superabsorbent polymer used to extinguishing fires (Abstract) comprising a terpolymer of an acrylate salt, acrylamide and AMPLS salt in order to form a coherent gel for fire extinguishing that is not affected by water hardness (Paragraph 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an acrylate salt, acrylamide and AMPS salt terpolymer in Niu et al and Mariampillai et al in order to provide a superabsorbent polymer that forms a coherent gel for fire extinguishing that’s not affected by water hardness. 

Claims 1-8, 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagquist et al (US Patent Application 2013/0269957) in view of Marimpillai et al (US Patent Application 2017/0304665).
Regarding claims 1-8, 13, 16-19, Hagquist et al teaches a liquid concentrate comprising 30-40wt% of a pseudoplastic suspending agent such as crosslinked polyacrylate and copolymers of polyacrylic acid, 0.1-20wt% of a starch, 30-50wt% of a paraffin, 0.5-5wt% of non-ionic surfactant such as an alkoxylated alcohol, 5-10wt% of a ph modifier/alcohol amine and 0.1-5wt% of a smectite clay (Paragraphs 18-19, 24-27).  Hagquist et al further teaches the composition forms a stable gel (which satisfies claimed hydrogel and satisfies claimed non-biopolymeric thickening agents swells at a faster rate when mixed with water than the biopolymeric thickening agent and inherently teaches a hydrogel that is capable of absorbing at least 20 times its own weight of water) (Paragraph 17).  Hagquist et al further teaches the concentrate can be diluted/dispersed in water (Paragraph 13).  However, Hagquist fails to specifically disclose a class B fire and the hydrogel is pH-sensitive.
In the same field of endeavor, Mariampillai et al teaches a fire suppressing hydrogel comprising a thickening agent and liquid medium (Abstract).  Mariampillai et al further teaches hydrogels made from thickening agents including polymers, starch, guar gum and sodium alginate (Paragraphs 61-62).  Mariampillai et al further teaches the hydrogels are suitable for fighting class B fires (Paragraph 73).  Mariampillai et al teaches additives can be incorporated as required for particular use, such as to affect the viscosity and/or stability; including suspending agents, surfactants, pH modifiers, emulsifies and clays (Paragraph 66, 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided applying the liquid concentrate composition to a class B fire in Hagquist et al in view of Mariampillai et al in order to extinguish a class B fire as Mariampillai et al teaches hydrogel compositions produced from polymers, starch, guar gum and sodium alginate, which are the main components of the Hagquist et al reference, are suitable for fighting class B fires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the hydrogel to be pH-sensitive as it well known in the art that hydrogels are pH sensitive.  Furthermore, the hydrogel in Hagquist et al is made of the same components as the instantly invention, hence, the same pH sensitivity is expected.

Claims 9-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagquist et al (US Patent Application 2013/0269957) in view of Mariampillai et al (US Patent Application 2017/0304665) as applied to claims 1-8, 13, 16-19 above, and in further view of Kern et al (US Patent Application 2014/0034864).
Regarding claims 9-11, 20, Hagquist et al and Mariampillai et al disclose the invention substantially as claimed.  Hagquist et al and Mariampillai et al teaches the features above.  However, Hagquist et al and Mariampillai et al fail to specifically disclose an acrylamide and acrylic acid copolymer as the water absorbent resin.
In the same field of endeavor, Kern et al teaches a fire extinguishing composition (Abstract) comprising a swellable polymer that is preferably an acrylic acid acrylamide copolymer crosslinked with urea and neutralized (which satisfies producing carbon dioxide upon exposure to heat) (Paragraphs 38, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the acrylic acid acrylamide copolymer in Kern et al into Hagquist et al and Mariampillai et al in order to provide an acrylic copolymer with swelling properties to extinguish the fire, Hagquist et al encompasses the incorporation of acrylic copolymers.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297.  See MPEP 2144.07.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hagquist et al (US Patent Application 2013/0269957) in view of Mariampillai et al (US Patent Application 2017/0304665) as applied to claims 1-8, 13, 16-19 above, and in further view of Sortwell (US Patent Application 2009/0069496).
Regarding claim 12, Hagquist et al and Mariampillai et al disclose the invention substantially as claimed.  Hagquist et al and Mariampillai et al teaches the features above.  However, Hagquist et al and Mariampillai et al fail to specifically disclose an acrylate, acrylamide, AMPS terpolymer.
In the same field of endeavor, Sortwell teaches a superabsorbent polymer used to extinguishing fires (Abstract) comprising a terpolymer of an acrylate salt, acrylamide and AMPLS salt in order to form a coherent gel for fire extinguishing that is not affected by water hardness (Paragraph 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an acrylate salt, acrylamide and AMPS salt terpolymer in Hagquist et al and Mariampillai et al in order to provide a superabsorbent polymer that forms a coherent gel for fire extinguishing that’s not affected by water hardness and Hagquist et al encompasses the incorporation of acrylic copolymers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 3, 2022